In re Fraley, Alvin J.; applying for writ of habeas corpus; to the Court of Appeal, Fourth Circuit, No. KA-3880; Parish of Orleans, Criminal District Court, Div. “A”, No. 303-179.
Prior report: La.App., 499 So.2d 1304.
Granted in part; denied in part. Defendant may have violated R.S. 40:61(A)(3) by obtaining the birth certificate of James Wylie Simpson and blanking out the handwritten notation “Died 9-24-59,” but he did not commit forgery. Information with regard to a person’s death is not required for a valid birth certificate, see, La.R.S. 40:34, and defendant’s deception did not materially alter the genuineness of the document or render it a false writing for purposes of La.R.S. 14:72. Furthermore, while defendant may have violated La.R.S. 15:596(C) by signing his fingerprint card at booking with Simpson’s name and providing the Louisiana Bureau of Criminal Identification with false information, he did not injure a public record as defined in La.R.S. 14:132. For purposes of that statute, defendant did not falsify a record already “filed or deposited by authority of law, in any public office or with any public officer.” Accordingly, defendant’s convictions and sentences for forging Simpson’s birth certificate (Count 4 of the bill of information) and injuring public records (Count 5 of the bill of information) are set aside. In all other respects, the writ is denied.